Citation Nr: 1223016	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for cervical and thoracic spine disability. 

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the claims folder.

The Board remanded the claim in December 2010.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the case, it noted current diagnoses, as well as the Veteran's credible testimony and correspondence of record regarding his in-service experiences and reported onset of symptoms.  The record showed that the Veteran sought treatment for a cervical-thoracic spine strain with mild impingement during service.  An in-service evaluation for problems falling and staying asleep resulted in a diagnosis of a sleep disorder secondary to functional stressors.  The Veteran's report of frequent headaches was documented on the separation physical examination.  His wife reported that the Veteran began experiencing restless sleep with loud snoring and periods of silence followed by gasps during his period of service.  Given the Veteran's history, the current diagnoses, and documentation of complaints and treatment during service, as well as the reported continuous symptomatology since service, the Board remanded the claim to obtain medical opinions.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination in July 2011; however, that examination is inadequate.  The examiner opined that the Veteran's currently diagnosed thoracic and cervical spine disorders were less likely than not caused by or a result of service.  In providing the opinion, the examiner noted the Veteran's in-service complaints of upper back and neck pain, the post-service 2002 CT scan of the cervical spine which was negative, as well as the x-rays in 2007 that demonstrate degenerative arthritis and disc disease and concluded that based on the negative CT scan in 2002, the current diagnoses were not related to service.  The opinion is inadequate because the examiner failed to consider the Veteran's ongoing complaints of upper back and neck pain since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion is further confusing in that the examiner also notes that "[o]therwise the veteran presents neck pain with arthritis and degenerative disc disease that is most likely secondary to the neck pain."  That statement could be read to say that neck pain caused arthritis and degenerative disc disease.  


The July 2011 VA examiner's opinion is also inadequate regarding the Veteran's claim of service connection for sleep apnea.  The examiner opined that based on the lack of evidence in the claims file pertaining to a sleep disorder, the sleep apnea was not caused by or a result of service.  Although the examiner stated in his report that he had reviewed the claims file, he did not make any reference to the September 1990 service treatment record in which the Veteran was evaluated for experiencing problems falling and staying asleep, that resulted in a diagnosis of a sleep disorder secondary to functional stressors.  Further, the examiner failed to consider the Veteran's ongoing complaints of difficulty sleeping since service.  Id.    

Regarding the claimed headache condition, the July 2011 VA examiner's opinion is likewise inadequate, as while he noted the Veteran's complaints of frequent headaches during service that was documented on the August 1993 separation examination report, he concluded that because the August 1993 examiner indicated that a condition was never diagnosed during service, the current headache condition was not caused by or a result of service.  While the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of a headache condition, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  

As such, another examination and opinion addressing the etiology of the claimed conditions, to include consideration of his credible history, is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the current nature and likely etiology of any headache, cervical and/or thoracic spine, and sleep apnea conditions which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Does the Veteran have a current headache condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?  The examiner should consider the in-service history of headaches and the Veteran's credible history of headaches since service.  

b.  Does the Veteran have a current cervical and/or thoracic spine condition(s)?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?  The examiner should comment on the significance of the negative cervical spine CT scan in 2002, and the Veteran's continued complaints of upper back and neck pain since service to the present time.  

c.  Does the Veteran have a current sleep apnea condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?  The examiner should comment on the in-service diagnosis of sleep disorder and his credible report of sleep problems since service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


